DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a system for monitoring impacts to one or more participants in a contact sport of claims 41-46 in the reply filed on 10/31/22 is acknowledged.
Claim(s) 47-60 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/883,108, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claim 41 is not supported by Application No. 61/883,108.  Accordingly, the effectively filing date of the claims is 08/08/14.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a monitoring device configured to: aggregate impact data received from the one or more impact sensors to determine a total amount of impacts for the one or more participants; use a web application to display the aggregated impact data for the one or more participants, wherein the web application is customizable, by a user, to display the amount of impacts, linear accelerations, angular accelerations, and a heat map for each of the one or more participants; and generate an impact measurement for each of the one or more participants using data from the one or more impact sensors and provide an alert to the user on the web application when the impact measurement exceeds a threshold,” in claim 41, which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 41-46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 41, the claim language “a monitoring device configured to: aggregate impact data received from the one or more impact sensors to determine a total amount of impacts for the one or more participants; use a web application to display the aggregated impact data for the one or more participants, wherein the web application is customizable, by a user, to display the amount of impacts, linear accelerations, angular accelerations, and a heat map for each of the one or more participants; and generate an impact measurement for each of the one or more participants using data from the one or more impact sensors and provide an alert to the user on the web application when the impact measurement exceeds a threshold” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, this claim language is being treated as invoking 35 U.S.C. 112(f).  However, the examiner could not find these exact terms in the specification and, although the exact terms used in the claims do not need to be used in the specification, the examiner could not find any corollaries.  Therefore, there is a lack of evidence that Applicant adequately described the claimed subject matter in the specification to demonstrate possession.  The examiner respectfully requests Applicant’s assistance in determining where support may be found or have the subject matter removed from the claims(s).
For claim 41, the claim language “generate an impact measurement for each of the one or more participants using data from the one or more impact sensors and provide an alert to the user on the web application when the impact measurement exceeds a threshold” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of generating an impact measurement using data from the impact sensors, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 42-46 fail to cure the deficiencies of independent claim 41, thus claim(s) 41-46 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 41-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 41, the claim language “a monitoring device configured to: aggregate impact data received from the one or more impact sensors to determine a total amount of impacts for the one or more participants; use a web application to display the aggregated impact data for the one or more participants, wherein the web application is customizable, by a user, to display the amount of impacts, linear accelerations, angular accelerations, and a heat map for each of the one or more participants; and generate an impact measurement for each of the one or more participants using data from the one or more impact sensors and provide an alert to the user on the web application when the impact measurement exceeds a threshold” is ambiguous.  Specifically, this claim language is being treated as invoking 35 U.S.C. 112(f).  However, the examiner could not find these exact terms in the specification and, although the exact terms used in the claims do not need to be used in the specification, the examiner could not find any corollaries.  As a result, since the corresponding structure could not be found, a skilled artisan would be unaware what the metes and bounds of the claim language is.  The claim(s) will be examined as a processor that is configured to perform the claimed functions.
For claim 44, the claim language “one or more impact sensors” (line 2) is ambiguous.  Claim 41 already recites “one or more impacts sensors” and therefore it is unclear whether these are the same one or more impact sensors or different one or more impacts sensors.  The claim is examined under the former interpretation.
Dependent claim(s) 42-46 fail to cure the ambiguity of independent claim 41, thus claim(s) 41-46 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0282308 to Mack et al. (hereinafter “Mack”) in view of U.S. Patent Application Publication No. 2012/0220893 to Benzel et al. (hereinafter “Benzel”), U.S. Patent Application Publication No. 2015/0097700 to Holthouse, U.S. Patent Application Publication No. 2012/0172677 to Logan et al. (hereinafter “Logan”), and U.S. Patent No. 9,457,828 to Guirlinger.
For claim 41, Mack discloses a system for monitoring impacts to one or more participants in a contact sport (Abstract), comprising: 
a mouth guard embedded with one or more impact sensors comprising accelerometers (“mouth guard having a … accelerometer,” para [0011]), wherein the mouth guard is wearable (Examiner’s Note: functional language, i.e., capable of) by the one or more participants (as can be seen in Figs. 3-4);
a monitoring device (104/112) (Fig. 8) configured to: 
aggregate impact data received from the one or more impact sensors to determine a total amount of impacts for the one or more participants (para [0041]) (also see para [0057]); 
use a web application (para [0039]) to display the aggregated impact data for the one or more participants (i.e., via 106) (para [0048]), wherein the web application is customizable (Examiner’s Note; capable of), by a user (para [0061]), to display linear accelerations (Fig. 10) (para [0064]) and angular accelerations (Fig. 10) (para [0064]); and 
generate an impact measurement for each of the one or more participants using data from the one or more impact sensors (206 in Fig. 9) (para [0052]) and provide an alert to the user on the web application when the impact measurement exceeds a threshold (see 210 and 212 in Fig. 9) (para [0057]).
Mack does not expressly disclose that that the web application is customizable to display the amount of impacts.
However, Benzel teaches displaying an amount of impacts (para [0080]-[0081]).
It would have been obvious to a skilled artisan to modify Mack such that the web application is customizable to display the amount of impacts, in view of the teachings of Benzel, for the obvious advantage of presenting this information to a user so that they can better evaluate and/or get a more complete picture of the force that the participant has received over a period of time to aid in a more accurate diagnosis.
Mack and Benzel do not expressly disclose that the web application is customizable to display a heat map of the one or more participants.
However, Holthouse teaches displaying a heat map of one or more participants (para [0113]).
It would have been obvious to a skilled artisan to modify Mack such that the web application is customizable to display a heat map of the one or more participants, in view of the teachings of Holthouse, for the obvious advantage of providing additional information to the user about the proximity of participants to each other to give more insight and a more complete picture of the force that the participant has received to aid in a more accurate diagnosis.
Mack, Benzel, and Holthouse do not expressly disclose a charging case configured to recharge batteries associated with the mouth guard and to sanitize the mouth guard with ultraviolet (UV) light; and a portable case configured with wheels to store the mouth guard and a plurality of additional mouth guards.
However, Logan teaches a charging case configured to recharge batteries associated with the mouth guard (para [0069]) and to sanitize the mouth guard with ultraviolet (UV) light (para [0070]); and a case to store the mouth guard and a plurality of additional mouth guards (para [0070]).
Further, Guirlinger teaches that cases can be portable and configured with wheels (as can be seen in Figs. 1-5).
It would have been obvious to a skilled artisan to modify Mack to include a charging case configured to recharge batteries associated with the mouth guard and to sanitize the mouth guard with ultraviolet (UV) light; and a portable case configured with wheels to store the mouth guard and a plurality of additional mouth guards, in view of the teachings of Logan and Guirlinger, for the obvious advantage of being able to transport the mouth guard(s) while they are not in use and simultaneously charge them and clean them while they are being transported so that they are ready for use at the next sporting field or event.
For claim 42, Mack further discloses wherein the one or more impact sensors further comprises one or more: magnetic compasses; gyroscopes; and piezo tubes (para [0011]).
For claim 43, Mack further discloses wherein the aggregated impact data includes a magnitude of the impacts, over time, for the one or more participants (para [0041]) (also see para [0057]).
For claim 44, Mack further discloses wherein the aggregated impact data received from one or more impact sensors comprises impact data with respect to the head of the one or more participants (see Fig. 10) (para [0041]).
For claim 45, Mack further discloses wherein the aggregated impact data includes: a location of impact (para [0053]); severity of impact (para [0057]); and a quantity of impacts with respect to the head of the one or more participants (para [0057]).
For claim 46, Mack further discloses wherein the monitoring device is further configured to: receive video data obtained during the contact sport (602-606) (Fig. 12) (para [0075]-[0077]) ; and use the web application to display the video data for the user to review impacts for each of the one or more participants (608) (Fig. 12) (para [0077]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791